Citation Nr: 9901958	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-41 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the original amount of $22,135.24.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to June 
1958.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a decision of the Committee on Waivers 
and Compromises (the Committee) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) issued in March 1993.  The Committee found that the 
veterans actions leading to the default constituted bad 
faith, thereby precluding further consideration of waiver of 
recovery of the debt under the principle of equity and good 
conscience.

The case was previously before the Board in May 1996, when it 
was remanded for an accounting of the Secretarys actual total 
loss following resale of the property.  In January 1997, the 
Board again remanded this case for readjudication of the 
Committees bad faith determination in light of recent 
judicial precedent, see Richards v. Brown, 9 Vet. App. 255 
(1996), applicable to the adjudication of bad faith cases.  
The RO undertook the requested development and in a subsequent 
decision, issued in September 1997 by supplemental statement 
of the case, the Committee again determined that collection of 
the outstanding indebtedness, in the original amount of 
$22,135.24, plus accrued interest thereon, was precluded 
because of the veterans bad faith.  

In December 1997, the Board concluded that no bad faith was 
involved in the creation of the indebtedness and remanded the 
case to the RO for adjudication the waiver claim.  The 
requested development has been completed to the extent 
possible.  The Board now proceeds with its review of the 
appeal.

The appellant challenged the amount of the debt in his 
October 1992 request for waiver.  An accounting was provided 
to him in May 1996 and in August 1997, and he did not 
thereafter disagree with the amount, and that issue is not 
before the Board.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  



FINDINGS OF FACT

1.  In November 1986, the veteran purchased a house in Miami, 
Florida, using a VA guaranteed mortgage loan.

2.  A notice of default was received by VA in June 1989, which 
noted that the first default was on March 1, 1989.  This 
default was apparently cured, as a second notice of default 
was received by VA in October 1989, showing the first uncured 
default as July 1, 1989.

3.  The property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, and the 
resulting deficiency of $22,135.24 was charged to the veteran.

5.  The veteran was at fault in the creation of the debt.

6.  VA is not at fault in the creation of the indebtedness.

7.  Recovery of the indebtedness would not nullify the 
objective for which benefits were intended.

8.  Failure to make restitution would result in unfair gain to 
the veteran-debtor.

9.  The veteran did not relinquish a valuable right or incur a 
legal obligation in reliance on VA benefits.

10.  Based on the veterans most current financial status, as 
reflected in his Financial Status Report (FSR) of June 1993, 
recovery of the outstanding loan guaranty indebtedness, plus 
interest thereon, is not shown to be productive of undue 
financial hardship or otherwise inequitable.



CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for VA guaranteed loan.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  Recovery of the outstanding loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In November 1986, the veteran purchased a house in Miami, 
Florida, using a VA guaranteed mortgage loan.  The amount of 
the loan was $55,010.00.  VAs guaranty to the holder in the 
case of default and foreclosure was $27,500.00.  At the time 
of purchase, VA certified that the reasonable value of the 
house was $51,000.00, based on an appraisal completed in 
August 1986.  The veteran was then employed as a driver for a 
transportation company.  The first payment on the account was 
due on January 1, 1987.

In June 1989, the mortgage holder (NY Guardian Mortgage 
Corporation) informed VA that monthly mortgage payments had 
not been made since March 1, 1989.  This default was 
apparently cured, as a second notice of default was received 
by VA in October 1989, showing the first uncured default as 
July 1, 1989.  The second notice of default was from a 
different lender (Bowest Corporation) that had been assigned 
the mortgage.

The first notice of default indicated that the veteran had 
been in contact with the holder in June 1989 regarding the 
reasons for his March 1, 1989, default (out of work due to 
illness and receiving less pay).  Although it was reported 
that he had some checks returned for insufficient funds, it 
was also reported that he was attempting to make replacements 
payments to bring the account current, which was apparently 
accomplished.  Concerning the July 1, 1989, default, the 
veteran contacted VA in May 1990 and reported that because of 
curtailment of income he could not bring the account current.  
He had advised the lender to proceed with foreclosure.  He 
further stated that there may be liens on the property and 
that he had vacated the property.  He reportedly could not 
sell the home.  

VA wrote to the veteran in September 1990 and notified him 
that the lender was taking action to foreclose his home loan.  
He was advised to contact the lender and make arrangements to 
reinstate the loan, or, as an alternative, to sell the 
property before foreclosure.  The veteran was urged to do his 
utmost to prevent foreclosure and return the loan to good 
standing.  

Mortgage foreclosure proceedings were thereafter initiated 
and the property was sold at a foreclosure sale on January 3, 
1991.  The holder was the successful bidder at the 
foreclosure sale for the minimum amount specified by VA, 
$40,863.00.  Following the sale, title to the property was 
conveyed by the holder to VA on January 8, 1991.  In May 
1991, VA paid the holders loan guaranty claim, and the 
related loss to the government, in the amount of $22,442.74 
(total indebtedness at time of foreclosure, $63,305.47, minus 
the proceeds from the sale, $40,863), was charged as a debt 
to the veteran and collection efforts were initiated.  The 
total indebtedness was later credited $314 (insurance 
refund), resulting in an outstanding debt of $22,135.24.

The veteran submitted a claim for waiver of recovery of loan 
guaranty indebtedness in October 1992.  In support of his 
claim, he said the reason for the default was the theft of 
the automobile used in his transportation business.  He was 
reportedly not able to work for one and one half months.  He 
has also indicated that the holder would not accept his 
partial payments, and that he received no help from VA.  The 
veteran further argued that VA sold his house ridiculously 
cheap (half of its market value) at the foreclosure sale.

The veteran submitted an FSR to the RO in June 1993.  He was 
then 55 years of age and self employed as a transit driver.  
His total monthly net income was $1,400.00.  His average 
monthly expenses included $575.00 for rent or mortgage; 
$275.00 for food; $50.00 for clothing; $50.00 for medical 
expenses; $200.00 for current taxes; and $200.00 for previous 
taxes.  Total monthly expenses amount to $1,350.00, resulting 
in a $50.00 surplus of income to expenses.  The veteran 
stated that he could not afford to repay the loan guaranty 
indebtedness and was going to file for bankruptcy.

VA wrote to the veteran in April 1997 and February 1998 and 
requested that he complete and return an updated FSR.  He did 
not respond.


Legal analysis

As noted above, the Board previously concluded that no bad 
faith was involved in the creation of the indebtedness.  
Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991).

Equity and good conscience, will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Governments rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to ones 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (1998).

Regarding fault of the debtor defined as [w]here actions 
of the debtor contribute to creation of the debt, the record 
reflects that the veteran was at fault in the creation of the 
loan guaranty indebtedness.  His signature on the Mortgage and 
Mortgage Note certified that he was fully informed of the 
terms of the mortgage, including its payment schedule, and 
that he accepted full responsibility for meeting the legal 
obligations of the contract.  His failure to satisfy the terms 
of his mortgage obligation was regrettable, as such action 
caused the default in this case for which the government 
sustained a loss in the amount of $22,135.24.  Clearly, the 
veteran was to some degree at fault in the creation of the 
indebtedness.  

The veterans unfortunate situation (loss of income due to the 
theft of the automobile used in his transportation business) 
did not abrogate the underlying legal responsibilities 
pertinent to the loan or resulting indebtedness and, 
therefore, does not completely eliminate the fault shown in 
this case.  The veteran did not make his mortgage payments on 
time and/or paid with insufficient funds checks.  Those 
actions were within his control.  He had every reason to know 
whether funds to cover a check were available in his account 
when he sent in a check.  These actions caused the default.  A 
finding of fault under the standard of equity and good 
conscience does not require malice aforethought or bad faith.  
The Board only needs to find that the veterans actions that 
were within his control caused or contributed to the default.  
Thus, the default in this case is shown to have been caused by 
the actions of the veteran within his control for which he was 
legally responsible.  He has not presented evidence that would 
relieve him of responsibility for the default and related 
indebtedness to VA.

The second element, or balancing of faults, requires 
weighing the fault of the debtor against the fault of VA.  
The Board finds no fault on the part of VA.  VA notified the 
veteran in a timely fashion at every step of the process and 
cooperated with the lending institution.  Foreclosure appears 
to have been accomplished with minimal delay.  

With respect to the veterans allegation that VA sold the 
house ridiculously cheap at the foreclosure sale, there 
is no objective evidence to indicate that the December 1990 
appraisal was conducted improperly or that the property was 
undervalued as a result.  Cf. VBAs ADJUDICATION PROCEDURE 
MANUAL, Manual M26-2 2.31; 38 C.F.R. § 36.4320 (1998).  
There is no evidence that the property should have been 
valued for more than $45,500.00 in December 1990, as 
established by then extant market conditions and the amount 
due under the note.  The veterans bare assertion that the 
property was undervalued are not relevant to this matter.  

Concerning the third element, undue hardship, described 
as [w]hether collection would deprive debtor or family of 
basic necessities, the Board must look to somewhat dated 
financial information, as the veteran did not respond to the 
ROs efforts to update his financial information.  The most 
recent FSR of record is dated June 1993.  As the United 
States Court of Veterans Appeals has noted in another 
context, the duty to assist is not a one-way street, and, if 
an appellant wishes help, he cannot passively wait for it 
while withholding information that is essential to obtaining 
evidence necessary to deciding his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Further action without 
response or assistance from the veteran is unwarranted.

Accordingly, in view of the veterans apparent lack of 
cooperation with regard to this matter, the Board will not 
limit its decision on undue hardship to the information 
contained solely in the FSR of June 1993, but instead, will 
examine his ability to repay the balance of the debt with 
consideration to a number of factors, including his age and 
past reported employment experience.

After careful analysis of the veterans financial status, it 
is the Boards opinion that payment of the outstanding VA 
loan guaranty indebtedness in reasonable monthly installments 
would not prevent him from providing for the basic 
necessities of life.  He had a positive monthly balance than 
of income to expenses in 1993.  In any case, even if he has 
not in fact been able to maintain a positive monthly balance 
of income to expenses in the years that followed, his lack of 
cooperation in providing more recent and detailed information 
concerning his financial status prevents the Board from 
basing its decision on any other factors.  The record in this 
case does not establish proof of undue financial hardship.  
The veterans current age of almost 61 and past employment 
would indicate the ability to enable him to pay off this debt 
without financial hardship.

In view of above findings, and in fairness to the Government, 
which sustained a substantial loss in this transaction due to 
the veterans default, the Board finds that there is no 
evidence to indicate that the veteran cannot afford to pay 
off the indebtedness with careful management of his income, 
expenses and any accrued debt.  

Concerning the fourth element, whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended, there is no indication that recovering the 
loan guaranty indebtedness owed to VA would in any way defeat 
the purpose of the laws and regulations providing home loans 
guaranty to veterans.

Consideration is also given to the fifth element, that is, 
whether failure to make restitution would result in unjust 
enrichment to the debtor.  The veteran apparently lived in 
the property from the date of the uncured default of July 
1989 until May 1990, when he reported that he had moved out.  
During that time, he had the use of the house without making 
payment therefor.  He was unjustly enriched to the extent 
that he had benefit of a residence without the cost of either 
rent or mortgage payment.  Failure to make restitution, 
therefore, would result in unjust enrichment of the debtor in 
this case.

Lastly, with respect to the sixth element, whether reliance 
on VA benefits resulted in the veteran relinquishing a 
valuable right or incurring a legal obligation, the veteran 
has not claimed that he relinquished any right or incurred 
any legal obligation in reliance on VA benefits, nor is there 
any evidence that he did so.

The veteran-debtor is reminded that he is expected to accord 
a Government debt the same regard given any other debt.  
After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $22,135.24, plus 
all accrued interest, would not be against equity and good 
conscience.  38 C.F.R. §§ 1.964(a)(2), 1.965(a) (1998).  In 
denying waiver in this instance, all the foregoing factors 
have been carefully weighed.  Ultimately, the preponderance 
of the evidence is against the veterans claim.


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
original amount of $22,135.24 is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals. 
- 2 -
